Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
A complete response to this requirement will include more than one election.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13 and 18-20, drawn to a hair trimmer, classified in B26B19/06.
II. Claims 14-17, drawn to a method of operating a hair trimmer, classified in Y10T83/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and material different apparatus, such as an apparatus that does not include a body extending along a longitudinal axis and a motor disposed in the body (as required by claims 1-13) or an apparatus that does not include a handle and a motor disposed in the handle (as required by claims 18-20). For example, the process as claimed can be practiced by a hair trimmer having a motor outside a body defined by a handle, where the motor is adjacent the blade assembly and spaced apart from the body defined by the handle. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries; in the present case, different search strategies are required – e.g., Invention II requires search queries related to the manner in which a hair trimmer is used, such as searches related to switching the motor ‘on’ and ‘off’, whereas Invention I, depending on which species is elected below, require searches related to structures not including in the process of Invention II, such as searches related to a “cap” or the blades being biased into contact with each other).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be 
This application contains claims directed to the following patentably distinct species:
Species A as shown in Figs. 1-5;
Species B as shown in Figs. 6-8;
Species C as shown in Figs. 9-10; 
Species D as shown in Fig. 11;
Species E as shown in Fig. 12; and
Species F as shown in Fig. 13.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, and/or because as disclosed the different species have mutually exclusive characteristics for each identified species. As an example of the claims reciting mutually exclusive characteristics, claim 5 recites that the actuator comprises a slide disposed on an exterior of the body. This recitation is a feature of Species A but is not a feature of every species (e.g., this is not a feature of Species D or Species E). As another an example of the claims reciting mutually exclusive characteristics, claim 12 recites, “a cap, … the separator being connected to the cap for positioning between the first and second blade …”. This recitation is a feature of Species D but no other species. As an example of the species having mutually exclusive characteristics, Species A requires a non-pivoting blade assembly having a head that is longitudinally detachable from a handle and having a stationary blade and a movable blade, where the actuator moves only the stationary blade. Species B requiring a pivoting blade assembly that is pivotable relative to a handle, contrary to the requirements of Species A. Species C includes a head that is non-pivotable and non-removable relative to a handle, unlike the pivotable head of Species B and the removable head of Species A. Thus, each of Species A-C 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 appears to be generic to all species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries; the different species require different search queries related to their different structures; e.g. a search query related to a ‘slider’ is pertinent to Species A but not Species D, whereas a search query related to a ‘cap’ is pertinent to Species D but not to any other species).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Applicant’s Representative Patrick Brennan on 31 January 2022 to request an oral election to the above restriction requirement, but did not result in an election being made. The Applicant respectfully requested that this action be mailed.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724